                               UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF LOUISIANA
                                  LAKE CHARLES DIVISION


STATE OF LOUISIANA, EX REL.,                                CASE NO. 2:19-CV-01182
GRACE RANCH, LLC

VERSUS                                                      JUDGE JAMES D. CAIN, JR.

BP AMERICAN PRODUCTION CO.,                                 MAGISTRATE JUDGE KAY
ET AL

                            MEMORANDUM RULING AND ORDER

          Before the Court is a Report and Recommendation (Rec. 17) wherein the Magistrate

Judge recommends that the Motion to Remand 1 be denied. The undersigned agrees with

the Magistrate Judge’s analysis that the State of Louisiana is not a real party in interest to

this litigation and thus should be disregarded for diversity purposes. However, for the

reasons set forth below, the Court is inclined to abstain from this purely state law litigation

and remand the matter.

          Burford abstention is appropriate “where the issues ‘so clearly involve basic

problems of [State] policy’ that the federal courts should avoid entanglement.” 2 Under the

Burford doctrine, a district court may, in its sound discretion, abstain from exercising its

equity jurisdiction where doing so would “be prejudicial to the public interest.” Burford v.

Sun Oil Co., 63 S.Ct. 1098, 1099.




1
    Rec. 11.
2
    Aransas Project v. Shaw, 775 F.3d 641, 649 (5th Cir. 2014) (citing Burford, 319 U.S. at 332).
          A federal court sitting in equity must decline to interfere with the proceeding of state

administrative agencies: (1) when there are “difficult questions of state law bearing on

policy problems of substantial public import whose importance transcends the result in the

case then at bar”; or (2) where the “exercise of federal review of the question in a case and

in similar cases would be disruptive of state efforts to establish a coherent policy with

respect to a matter of substantial public concern.” New Orleans Pub. Serv., Inc., v. Council

of City of New Orleans, 491 U.S. 350, 361 (1989) (citations omitted).

          The Fifth Circuit considers the following factors in determining whether to exercise

the Burford abstention: “(1) whether the cause of action arises under federal or state law;

(2) whether the case requires inquiry into unsettled issues of state law, or into local facts;

(3) the importance of the state interest involved; (4) the state’s need for a coherent policy

in the area; and (5) the presence of a special state forum for judicial review.” 3

          There is no doubt that this lawsuit arises under state law. 4 As noted by Plaintiffs,

resolution of this case involves an unsettled area of Louisiana law, as well as local facts.

The state interests are involved regarding the legacy litigation and the remediation of

contaminated land. The resolution of Plaintiff’s claims is better suited in state court, in

order for the state judicial system to fashion a coherent state policy concerning the

applicability of Louisiana Revised Statute § 30:16.

          The Court finds that these factors favor abstention and will respectfully abstain from

further consideration of this matter. Accordingly, it is


3
    Jefferson Cmty. Health Care Centers, Inc. v. Jefferson Par. Gov’t, 849 F.3d 615, 623 (5th Cir. 2017).
4
    La. R. S. 30:16 and La. R.S. 30:14.
      ORDERED that the Motion to Remand (Rec. 11) is hereby GRANTED and the

matter is REMANDED to the 31st Judicial District Court, Parish of Jefferson Davis, State

of Louisiana.

      THUS DONE AND SIGNED in chambers on this 25th day of March, 2020.



                     ____________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
